Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 19-21 have been written as dependents of claim 17; wherein fact they may be construed as independent claims. They are being treated as dependent claims in the interest of expediting examination.
Improper Markush Grouping
Claims 5, 6, and 18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 6 lising (MA/FA)PbBr3….(MA/FA/Cs)Sn(CI/Br/I)3, as an example is improper because the alternatives defined by the Markush grouping do not share both a single 3…..CsSnI3) is improper and of claim 18, listing various polymer. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13 and 16 are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (US 10,424,696 B2)
1. A material, comprising: halide perovskite nanocrystals that absorb a first light energy at a first wavelength and emit a second light energy at a second wavelength that is different from the first wavelength.
Under “Technical Solution”, Lee mentions a ““perovskite” nanocrystal that converts a wavelength of light generated by an excitation light source into a specified wavelength”. This anticipates claim 1. Additional reference to this concept is found lines 11-15, column 10.
2. The material of claim 1, wherein the halide perovskite nanocrystals are AMX3, wherein A is a cation, M is Pb or Sn, and X is a halide.
Line 62, column 4,  mentions Perovskite ABX3; where is A is taught as cation in line 63, column 5; where B is taught as transition metal, Pb in line 4, column 5; and X is halogen, which is a form of halide. Additional reference to halide is mentioned in line 27, column 5.
12. A film, comprising: a polymer; and halide perovskite nanocrystals encapsulated in the polymer.
Lines 1-21, column 9 teach a polymer medium 30 containing wavelength converting particles, i.e. halide perovskite.
13. The film of claim 12, wherein the halide perovskite nanocrystals are AMX.sub.3, wherein A is a cation, M is Pb or Sn, and X is a halide.
Line 62, column 4,  mentions Perovskite ABX3; where is A is taught as cation in line 63, column 5; where B is taught as transition metal, Pb in line 4, column 5; and X is halogen, which is a form of halide. Additional reference to halide is mentioned in line 27, column 5.
16. The film of claim 12, wherein the halide perovskite nanocrystals absorb a first light energy at a first wavelength and emit a second light energy at a second wavelength that is different from the first wavelength, the second light energy being green light.
Under “Technical Solution”, Lee mentions a ““perovskite” nanocrystal that converts a wavelength of light generated by an excitation light source into a specified wavelength”. This anticipates claim 1. Additional reference to this concept is found lines 11-15, column 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over wo 2016/151535 A1 (henceforth reference as 1535) in view of Lee et al. (US 10,424,696 B2) (henceforth reference as Lee)
	1535 teaches a method for growing halide perovskite single crystal structure possessing an identical chemical compounds expressed as AMX3; wherein A is an organic and/or inorganic cation, M may consist of Pb, Sn and more, and X being a halide. More specifically, like the claimed invention, 1535 teaches that A could be made from FA. ( note the “SUMMARY” in 1535). 
	Unlike the claimed invention, 1535 does not describe that the halide perovskite crystal as being capable of absorbing a first light energy at a first wavelength and emitting a second light energy at a second wavelength. Because the focus of 1535 is centered on a method growing the perovskite crystal, it does not teach encapsulating the crystal in polymer. 
	Lee teaches that perovskite crystal has the ability to absorb light from an excitation source at a wavelength and convert it into another form of light at a specified wavelength. In essence, the crystal 
	Giving that both 1535 and Lee are direct toward improving the creation and usage of the crystal, anyone with an ordinary skill in the art would have considered it obvious to apply the improved crystal created through using the method taught by 1535 into making the Lee’s converting device. The motivation would have been to enhance Lee’s mission capability. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rand ET AL. (us 2019/0093010 A1) teaches a method for making hybrid perovskite nanocrystals. The teaching appears to mention many of the same elements toward making of the crystal. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DON K WONG/               Primary Examiner, Art Unit 2884